Citation Nr: 0416688	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  94-11 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to November 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

This case was previously before the Board in March 1996 and 
May 1999, when it was remanded to the RO for additional 
development.  


FINDINGS OF FACT

1.  By a February 1987 decision, the RO denied a claim of 
entitlement to service connection for a psychiatric disorder.  
The appellant was provided notice of the decision and of her 
appellate rights.  She did not initiate an appeal.  

2.  Evidence added to the record since the 1987 decision, 
when viewed in conjunction with the evidence previously of 
record, is not so significant that it must be considered in 
order to fairly decide the merits of the underlying claim.


CONCLUSIONS OF LAW

1.  A February 1987 decision wherein the RO denied a claim of 
entitlement to service connection for psychiatric disability 
is final.   38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2003); 38 C.F.R. § 19.129, 19.192 
(1986).  

2.  Evidence received since the unappealed February 1987 
decision is not new and material; the claim for service 
connection for a psychiatric disability is not reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2003).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's claim to reopen was filed in October 
1991.)  

The appellant's original claim of entitlement to service 
connection for an acquired psychiatric disability was denied 
by the RO in a February 1987 decision on the basis that 
findings of psychiatric complaints during service were acute 
and transitory and resolved without any permanent and chronic 
psychiatric disability.  The veteran was provided an 
opportunity to appeal.  However, no appeal was taken from the 
February 1987 decision.  As such, it is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

II.  Factual Background

Evidence that was of record at the time of the RO's February 
1987 decision letter included the veteran's service medical 
records.  A March 1974 enlistment examination report reflects 
that the veteran's psychiatric system was found to have been 
"normal."  In October 1974, the veteran was seen for a 
"nervous stomach."  Thereafter, from October 1976 to April 
1977, she intermittently underwent counseling and treatment 
in service for familial problems and complaints of 
depression.  In April 1977, diagnoses of obsessive-compulsive 
disorder, chronic and moderate, neurosis and personality 
disorder, mixed type, chronic and moderate, were recorded.  
It was also noted that the veteran should continue 
indefinitely in weekly outpatient psychotherapy.  From 
February to August 1978, the veteran was seen for malaise, 
anger, mild anxiety/depressive neurosis, and habitual and 
obsessive drinking.  A September 1978 separation examination 
report reflects that the veteran was found to have been 
psychiatrically "normal."  A September 1978 Report of 
Medical History reflects that the veteran reported having had 
frequent trouble sleeping and depression or excessive worry.  
In the notes section of the report, the examining physician 
indicated that the veteran had attempted suicide by overdose 
in 1973, that problems had existed prior to service and that 
medical treatment was not indicated or advised at that time.  
The physician also indicated that the veteran had had 
frequent and severe headaches and trouble sleeping, which was 
secondary to her treatment for depression.  Finally, the 
examiner noted that the veteran had been hospitalized for 
three months in February 1978 and that she had been advised 
and counseled.

Also of record at the time of the RO's February 1987 decision 
was a September 1985 private hospitalization report, 
reflecting a diagnosis of cyclothymic disorder.  

Evidence added to the record after the February 1987 decision 
included an August 1986 VA examination report, which was 
received by the RO in late February 1987.  Upon evaluation by 
VA in August 1986, the veteran reported that she was 
unemployed and that she had recently been hospitalized at a 
private facility after a failed suicide attempt.  The 
examiner noted that the veteran's depression began around the 
age of fourteen, when she developed a chronic low-level state 
of depression during her high school years.  It was also 
noted that the veteran had contemplated suicide on several 
previous occasions, one of which occurred after the death of 
her grandmother.  The examiner indicated that during her 
service with the United States Air Force, the veteran became 
very depressed.  The veteran related that her depression had 
actually intensified during service, that she was unable to 
concentrate and think, and that she became increasingly 
irritable and cried.  The veteran related that after speaking 
with her sergeant, she was hospitalized for approximately two 
months, where she was treated with supportive crisis 
interventions.  After she was discharged from the hospital, 
the veteran reported that she felt somewhat anxious and 
mildly depressed.  The veteran reported that shortly after 
she was discharged from the service, she received treatment 
for depression at an outpatient clinic in California.  In 
1980, she attempted suicide and was hospitalized.  Between 
1980 and her previous hospitalization in 1985, the veteran 
indicated that she had not sought any psychiatric treatment 
and that she had worked fairly steadily despite her 
depression.  

After a mental status evaluation by VA in August 1986, a 
diagnosis of major depression, recurrent, unipolar, and 
dysthymic disorder were entered.  The examiner indicated that 
despite his attempts to determine a specific episode or 
etiology that might have occurred during service with the 
United States Air Force, there was nothing that either he or 
the veteran could pinpoint that might have triggered her 
episode of depression which ultimately led to her discharge. 

Also added to the record after the February 1987 decision 
were VA and private medical reports, dated from August 1981 
to December 1991.  When evaluated at a private facility in 
August 1981, the veteran reported that she had been 
hospitalized for depression during her service with the 
United States Air Force.  These reports reflect diagnoses of 
alcohol dependence, major recurrent depression, rule out 
dysthymic disorder, and a history of substance abuse.  

Finally, a November 1995 hearing transcript was also added to 
the record after the February 1987 RO determination letter.  
During the November 1995 hearing, the veteran's 
representative maintained that her psychiatric disability had 
its onset during her service with the United States Air 
Force.  

III.  Analysis

The medical evidence added to the record is new in that it 
was not of record at the time of the RO's February 1987 
decision letter (with the exception of a duplicate copy of a 
September 1985 private hospitalization report).  However, 
none of the evidence is material as it does not support the 
veteran's claim in a manner different from that shown in 
1987.  The evidence received after the prior final decision 
merely shows that the veteran continued to have problems, 
none of which was specifically linked to her military 
service.  In fact, a VA examiner in August 1986 (the report 
was not received by the RO until after the issuance of the 
February 1987 decision) indicated that during the course of 
his interview with the veteran, neither he nor the appellant 
were able to determine a specific episode that might have 
triggered her episode of depression during her service in the 
United States Air Force.  Accordingly, the Board must 
conclude that none of the medical evidence added to the 
record is so significant, alone or in combination with the 
old evidence, that it must be considered in order to fairly 
decide the merits of the claim.

Finally, the veteran's testimony in November 1995 is mostly 
cumulative of her previous contentions that her current 
psychiatric disability had its onset during service.  The 
testimony is consequently not so significant as to require it 
to be considered in deciding the underlying claim.  The 
veteran has not provided any objective evidence in support of 
her contention that her current psychiatric disability began 
in or was aggravated during service.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (lay assertions of medical 
causation will not suffice to reopen a claim under 38 
U.S.C.A. § 5108).

In short, although the newly received evidence was not of 
record in February 1987, it does not tend to support the 
veteran's claim in a manner not already shown in February 
1987.  Therefore, the Board concludes that the newly received 
evidence is not material, and therefore is not "new and 
material" within the meaning of 38 C.F.R. § 3.156(a).

In deciding this case, the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations. On 
August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Except for revisions pertaining to claims to reopen 
based on the submission of new and material evidence, the 
final regulations are effective November 9, 2000, and "merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  See 66 Fed. Reg. at 45,629.

Under the VCAA, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  Certain notices are to be provided by the 
Secretary when in receipt of a complete or substantially 
complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the veteran of any information, 
or any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the veteran of the information or 
evidence that is to be provided by the veteran and that which 
is to be provided by the Secretary.  38 U.S.C.A. § 5103(a).  
In those cases where notice is provided to the veteran, a 
second notice is to be provided to advise that, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the veteran's application.  38 
U.S.C.A. § 5103(b).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that she is seeking to reopen her previously denied 
claim for service connection for an acquired psychiatric 
disorder. 

The veteran submitted her claim to reopen in October 1991.  
The RO wrote to the veteran in April 2003 and notified her of 
the evidence/information needed to substantiate her claim and 
establish service connection.  The veteran was advised of 
what VA would do to assist her in the development of her 
claim and what she should do in support of her claim.  She 
was told that she could submit any other information or 
evidence in support of her claim or identify the same and 
request the RO's assistance to obtain the 
information/evidence.  

In addition, in April 1996, the veteran was scheduled for a 
VA examination for purposes of obtaining an opinion as to the 
likely etiology of her psychiatric disability.  However, she 
failed to report for the examination and did not provide good 
cause for her absence.  In May 1999, the Board remanded the 
veteran's claim to the RO to provide her with opportunity to 
explain why she had failed to report for the VA examination 
in April 1996.  In July 1999, and in accordance with 
directives in a May 1999 Board remand, the RO sent the 
veteran a letter and gave her an opportunity to submit 
argument and/or evidence to explain her failure to report for 
the VA examination.  The veteran was informed that she had 
sixty days to respond and, if she failed to do so, a decision 
would be rendered on the basis of the evidence of record.  
The veteran was also provided a toll free number to call if 
she had any questions or concerns.  The letter was returned 
by the United States Postal Service but was later mailed to 
the veteran's then current address.  More recently, in May 
2003, the RO sent the veteran a letter advising her that she 
was going to be re-scheduled for a VA examination in 
conjunction with her claim.  She was again informed of the 
consequences with respect to her claim if she failed to 
report.  The veteran failed to report for a VA examination, 
which had been scheduled for May 29, 2003.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen her claim for service connection 
for an acquired psychiatric disorder.  The veteran was 
specifically told what was required of her and what VA would 
do.  Consequently, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that as for the 
applications to reopen, even the VCAA recognizes that VA has 
limited obligations until after a claim is reopened.  The 
veteran has been given opportunity to submit new and material 
evidence and VA has assisted where appropriate, such as in 
obtaining records about which VA has constructive knowledge 
and scheduling her for VA examinations in April 1996 and May 
2003.  Consequently, the Board finds that the RO has 
fulfilled its duty to assist under the VCAA.


ORDER

The application to reopen a claim of entitlement to service 
connection for an acquired psychiatric disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



